Citation Nr: 0936241	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative disc disease of L5-S1 on 
an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In February 2008, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In February 2009, the Board denied the claim for an increased 
rating on a schedular basis and remanded the issue of an 
extraschedular rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the February 2009 Board remand, the issue of entitlement 
to extra-schedular compensation for the Veteran's service-
connected degenerative disc disease of L5-S1 was referred to 
the Director of the Compensation and Pension Service in 
accordance with 38 C.F.R. § 3.321(b)(1).  

In May 2009 determination, the Director determined that 
entitlement to an extra-schedular evaluation for the 
Veteran's service-connected lumbar spine was not warranted as 
the Veteran's symptoms were mild to moderate and did not 
interfere with his "ability to be gainfully employed."

From a review of the May 2009 administrative review, it is 
clear that the Director applied the incorrect standard in 
determining whether an extra-schedular evaluation was 
warranted.  The Board notes that the claimant need not 
demonstrate that his or her service connected disability 
causes interference with "obtaining or retaining" 
employment, as such a test would "exact[] a higher standard 
than is required for a finding of 'marked interference with 
employment' under § 3.321(b)(1)."  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  Instead, VA has contemplated and set such a 
higher standard in other regulations, namely 38 C.F.R. §§ 
4.15 and 4.16, which govern total disability based on 
unemployability (TDIU).  Id. (noting that "difficulty in 
obtaining or retaining employment is an element considered 
for establishing a rating of total disability based on 
individual unemployability (TDIU)").  To require the same 
showing to establish one factor for review in determining 
entitlement to extraschedular consideration would create an 
impermissible overlap between these two concepts and implies 
that they are sui generis in name only.  Id.  That is, 
"[c]onsistent with VA regulations and Court precedent, 
extraschedular consideration may be warranted for 
disabilities that present a loss of earning capacity that is 
less severe than one where the veteran is totally 
unemployable."  Id.  

As shown above, the Director incorrectly based the denial of 
an extra-schedular evaluation on the Veteran's ability to be 
gainfully employed.  Therefore, as the basis for the 
Director's denial for an extra-schedular evaluation was 
incorrect, a remand is required to correct this deficiency.  

On remand, the issue of entitlement to extra-schedular 
compensation for the Veteran's service-connected degenerative 
disc disease of L5-S1 is again referred to the Director of 
the Compensation and Pension Service in accordance with 38 
C.F.R. § 3.321(b)(1).  The Director must specifically 
determine whether the Veteran's service connected disability 
of the lumbar spine results in a marked interference with 
employment as required under § 3.321(b)(1). 


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for 
increased rating for post-operative 
residuals of the lower back to the 
Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether extraschedular ratings are 
warranted.  The Director is specifically 
asked to address whether the Veteran's 
service connected disability of the 
lumbar spine results in a marked 
interference with employment.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




